Citation Nr: 1612487	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  08-28 572	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file. 

In February 2013 and September 2015, the Board remanded this matter for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that further development on the matter of entitlement to service connection for a low back disorder is warranted.

As an initial matter, the September 2015 Board Remand directed that the Veteran be provided a VA examination to determine whether any diagnosed low back disorder was related to his in-service back injury.  The Remand instructed that the examiner must comment on the private and VA treatment records from the 1970s and 1980s showing a link between current back complaints and the injury during service. 

In an October 2015 VA examination report, the examiner noted that a limited examination was performed due to significant cerebrovascular accident (CVA) residuals and no diagnosis was rendered.  However, the Board finds that the October 2015 VA examination report is inadequate, as it is internally inconsistent and did not substantially comply with the September 2015 Board Remand directives.  While the examiner initially marked that the Veteran did not now have and had never been diagnosed with a thoracolumbar spine condition, later in the examination report, the examiner stated that imaging studies showed thoracolumbar spine arthritis.  In rendering the negative etiological opinion, the examiner also did not comment on the private and VA treatment records dated from the 1970s and 1980s as requested.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Thus, the Board will not proceed with final adjudication of the claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed low back disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has reported that he was hospitalized at Fort Gordon Base Hospital following his back injury.  Although the Veteran's service treatment records have been obtained, they do not include any inpatient treatment records related to his back injury.  On remand, the AOJ must attempt to obtain any service clinical inpatient treatment records pertaining to the Veteran's back injury from Fort Gordon Base Hospital for the time period from June 1956 to August 1957.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed low back disorder from the VA Medical Center (VAMC) in Birmingham, Alabama.  As evidence of record only includes treatment records dated up to May 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the AOJ must obtain all outstanding records relevant to the claim being remanded, to include all pertinent VA treatment records from Birmingham VAMC from May 2015 to the present.  The AOJ must also request from any appropriate source, including the Dwight D. Eisenhower Army Medical Center at Fort Gordon, any inpatient / hospitalization records of the Veteran's reported treatment at Fort Gordon for the time period from June 1956 to August 1957.  

All attempts to secure this evidence must be documented in the record by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed low back disorder.  Prior to drafting the opinion, the electronic claims file must be made available to an appropriate examiner for review of the case.  

Based on a review of the electronic claims file, to include the April 2011 and October 2015 VA examination reports, and the Veteran's lay assertions, the examiner must provide an opinion as to whether any currently diagnosed or previously shown low back disorder is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, including the fall injury documented therein.  An examination of the Veteran must only be performed if deemed necessary by the examiner providing the opinion.

The examiner must comment on the private and VA treatment records from the 1970s and 1980s showing a possible link between current back complaints and the injury during service, including but not limited to the December 1975 VA medical certificate noting low back pain, the February 1977 VA medical certificate noting recurrent low back pain since service, the November and December 1979 VA treatment records, and the March 1980 private treatment record from Dr. H.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  After the development requested has been completed, the AOJ must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the record demonstrating any notice that was sent was returned as undeliverable. 

5.  After the above development has been completed, and any other development warranted by any response received as a consequence of the actions taken above, the Veteran's claim of entitlement to service connection for a low back disorder must be readjudicated with consideration of all evidence obtained since the issuance of the November 2015 supplemental statement of the case (SSOC) as well as all VA treatment records added to the file in May 2015.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a SSOC.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

